Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Energy Income Fund and Sound Energy Trust announce closing of plan of arrangement CALGARY, Sept. 6 /CNW/ - Advantage Energy Income Fund (TSX: AVN.UN, NYSE: AAV) ("Advantage" or the "Fund") and Sound Energy Trust ("Sound") today jointly announced the successful completion of a plan of arrangement resulting in the business combination of the two trusts. At a meeting of Sound's Unitholders held in Calgary on September 5, 2007, 93 percent of the votes cast were in favour of the transaction. As a result of the merger, Sound Trust units will be de-listed from the Toronto Stock Exchange ("TSX") on or about September 10, 2007. Trust units of Advantage will continue to trade on the TSX under the symbol "AVN.UN" and on the New York Stock Exchange under the symbol "AAV". Furthermore, Advantage has assumed all of Sound's covenants and obligations with respect to the outstanding Sound debentures. The debentures will trade on the TSX under the symbols "AVN.DB.F" and "AVN.DB.G" for the 8.75% convertible unsecured subordinated debentures (the "8.75% Debentures") and the 8.0% convertible unsecured subordinated debentures (the "8.0%
